Title: George Ross to the Pennsylvania Committee of Safety, 29 December 1775: résumé
From: Ross, George
To: Pennsylvania Committee of Safety


<Lancaster, December 29, 1775: The bearer, Samuel Atlee, was the eldest captain in the Pennsylvania service when the troops were disbanded at the end of the last war. He told me this morning that he intended to ask the committee of safety to recommend him for command of one of the battalions to be raised on order of the Congress. His character as a gentleman is good among us; his conduct as an officer I have heard well spoken of, and Colonel Miles, with whom he served, knows it well. I recommend him as one who, if appointed, will do honor to the nomination. Many members of the committee are well acquainted with him, and I should not bring any one to their attention unless I were fully satisfied that he deserved it. I am so recently recovered from the gout that traveling would be dangerous in this severe weather; otherwise I should attend the committee on Tuesday next. Addressed to Franklin as president of the committee.>
